IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.

Dated: December 03, 2019.
                                                          __________________________________
                                                                 H. CHRISTOPHER MOTT
                                                          UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________


                                UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTzuCT OF TEXAS
                                        EL PASO DIVISION


IN RE:

HORACIO HERNANDEZ and
ARACELY HERNANDEZ,                                         Case    No. 19-3177l-hcm


                                                           Chapter    13
         Debtors




    ORDER GRANTING MOTION OF ENGS COMMERCIAL FINANCE CO. FOR RELIEF
               FROM STAY AGAINST PROPERTY OF THE ESTATE

         On this day, came on to be considered the Motion of Engs Commercial Finance Co. for Relief From

Stay Against Properly of the Estate and Waiver of 30-Day Requirement (the "Motion") filed by Engs

Commercial Finance Co. The Court finds that notice of the Motion and the deadline to object to the Motion

was proper and sufficient, that the tirne to respond or object to the Motion has expired and that no responses

or objections were   filed. After consideration of the pleadings   and based on the foregoing, the Court is   of

the opinion the Motion should be granted and the automatic stay should be lifted.




                                                      1
IT IS THEREFORE ORDERED that:

         l.       Engs Commercial Finance Co. ("Engs") hold a valid and perfected lien on the 2011

Freightliner Cascadia Sleeper Tractor, VIN# lFUJGLDVXBSBB2407, including all replacements and

proceeds thereof and other appurtenant properly described         in the Agreement defined in the Motion
(col lectively the " Tract or").

         2.       The automatic stay is lifted in all respects as to Engs. Engs may foreclose its lien on the

Collateral including sending of any notices to the Debtors relating to the foreclosure.

         3.       The 14-day stay set out in Federal Rule of Bankruptcy Procedure a00 1(a)(3) shall not apply

to this Order and Engs may proceed with its foreclosure remedies immediately upon entry of this Order,

         4.       This Order shall be valid and subsistirig even in the event this case is converted to another

Chapter of the Bankruptcy Code.

                                                      LLL



Submitted by:

James W. Brewer
Kemp Smith LLP
P.O, Drawer 2800
El Paso, Texas 79999-2800
(e1s) s46-s360 (FAX)

Parties to receive this Order upon entry

Miguel Flores
Tanzy & Borrego Bankruptcy Law
2610 Montana Avenue
El Paso, Texas 79903

Stuart C. Cox
Chapter 13 Trustee
1760 N. Lee Trevino
El Paso, Texas 79936
